IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARK W. OLVER,                            : No. 22 MM 2015
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
GEORGE M. SYDLAR,                         :
                                          :
                   Petitioner             :


                                       ORDER


PER CURIAM
      AND NOW, this 9th day of March, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.